Banke, Presiding Judge.
The Supreme Court has held in this case that, particularly since “there has not even been an adjudication of paternity,” the Department of Human Resources could not seek to impose liability on the appellant for public assistance benefits paid on behalf of his putative child without first giving him notice of its intent to do so; paradoxically, however, the Court has further held that the appellant was not entitled to an adjudication of paternity. In accordance with the Supreme Court’s decision, see Gresham v. Ga. Dept. of Human Resources, 257 Ga. 747 (363 SE2d 544) (1988), our previous decision in this case, reported at 184 Ga. App. 17 (360 SE2d 736) (1987), is vacated, and the case is remanded to the trial court for the entry of a judgment consistent with the Supreme Court’s opinion.

Judgment vacated and case remanded with direction.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Carley, Sognier, Pope, Benham, 
*103
and Beasley, JJ., concur.

Decided May 11, 1988.
William R. Hurst, for appellant.
Lewis R. Slaton, District Attorney, Rita D. Coleman, Assistant District Attorney, Michael J. Bowers, Attorney General, Mary Foil Russell, Assistant Attorney General, for appellee.